     8:19-cr-00396-BCB-SMB Doc # 25 Filed: 07/02/20 Page 1 of 1 - Page ID # 68



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )                8:19CR396
                                              )
        vs.                                   )
                                              )
CARMEN YOBANI CAPELLAN DE-                    )                  ORDER
MARTINEZ,                                     )
                                              )
                      Defendant.


       This matter is before the court on the Unopposed Motion to Continue Trial [24].
Counsel needs additional time to decide whether or not to proceed to trial in the instant
matter. For good cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [24] is granted, as
follows:

1.      The jury trial now set for July 21, 2020, is continued to September 22, 2020.

        2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
           justice will be served by granting this continuance and outweigh the interests
           of the public and the defendant in a speedy trial. Any additional time arising as
           a result of the granting of this motion, that is, the time between today’s date
           and September 22, 2020, shall be deemed excludable time in any computation
           of time under the requirement of the Speedy Trial Act. Failure to grant a
           continuance would deny counsel the reasonable time necessary for effective
           preparation, taking into account the exercise of due diligence. 18 U.S.C. §
           3161(h)(7)(A) & (B)(iv).

        DATED: July 2, 2020.

                                           BY THE COURT:


                                          s/ Susan M. Bazis
                                          United States Magistrate Judge
